Name: Commission Delegated Regulation (EU) 2018/1096 of 22 May 2018 amending Implementing Regulation (EU) No 29/2012 as regards the requirements for certain indications on the labelling of olive oil
 Type: Delegated Regulation
 Subject Matter: research and intellectual property;  marketing;  processed agricultural produce;  consumption;  distributive trades
 Date Published: nan

 3.8.2018 EN Official Journal of the European Union L 197/3 COMMISSION DELEGATED REGULATION (EU) 2018/1096 of 22 May 2018 amending Implementing Regulation (EU) No 29/2012 as regards the requirements for certain indications on the labelling of olive oil THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 75(2) thereof, Whereas: (1) Pursuant to Article 5 of Commission Implementing Regulation (EU) No 29/2012 (2), operators have the possibility to indicate different optional indications in the labelling of olive oils and olive-pomace oils, under certain specific conditions. In particular, the acidity may appear on the label provided that certain physicochemical parameters (peroxide value, waxes content and ultraviolet absorption) are also indicated. With a view not to mislead consumers, where indicated on the labelling, the value of physicochemical parameters should be the maximum value such parameters could reach by the date of minimum durability. (2) The indication of the harvesting year in the label of extra virgin and virgin olive oils is optional for the operators when 100 % of the contents of the container come from one single harvesting year. Since the olive harvest usually begins in late autumn and ends by spring in the following year, it is appropriate to clarify how to label the harvesting year. (3) In order to provide additional information on the age of an olive oil to consumers, Member States should be allowed to make the indication of the harvesting year compulsory. However, with a view not to disturb the functioning of the single market, such compulsory indication should be limited to their domestic production, obtained from olives harvested in their territory and intended for their national markets only. By analogy with the transitional period provided for in relation to Article 5 of Implementing Regulation (EU) No 29/2012, Member States should allow olive oils already labelled to be marketed until the stocks are exhausted. In order to enable the Commission to monitor the application of such national decision and to review the Union provision underlying it, in the light of any relevant evolution in the functioning of the single market, Member States should notify their decision in accordance with Article 45 of Regulation (EU) No 1169/2011 of the European Parliament and of the Council (3). (4) Implementing Regulation (EU) No 29/2012 should therefore be amended accordingly. (5) In order to respect legitimate expectations of operators, a transitional period should be provided for products labelled in accordance with Implementing Regulation (EU) No 29/2012 before the date of application provided for in this Regulation, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 29/2012 is amended as follows: (1) the first paragraph of Article 5 is amended as follows: (a) point (d) is replaced by the following: (d) indication of the maximum acidity expected by the date of minimum durability referred to in Article 9(1)(f) of Regulation (EU) No 1169/2011 may appear only if it is accompanied by an indication, in lettering of the same size and in the same visual field, of the peroxide value, the wax content and the ultraviolet absorption, determined in accordance with Regulation (EEC) No 2568/91, expected on the same date;; (b) in point (e), the following sentence is added: For the purposes of this point, the harvesting year shall be indicated on the label either in the form of the relevant marketing year in accordance with Article 6(c)(iii) of Regulation (EU) No 1308/2013 or in the form of the month and the year of the harvest, in that order. The month shall correspond to the month of the extraction of the oil from the olives.; (2) the following Article 5a is inserted: Article 5a Member States may decide that the harvesting year referred to in point (e) of the first paragraph of Article 5 is to be indicated on the label of olive oils referred to in that point of their domestic production, obtained from olives harvested in their territory and intended for their national markets only. That decision shall not prevent olive oils labelled prior to the date on which that decision takes effect from being marketed until the stocks are exhausted. Member States shall notify that decision in accordance with Article 45 of Regulation (EU) No 1169/2011.. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Point (1) of Article 1 shall apply from six months after the date of entry into force of this Regulation. Olive oils labelled prior to the date referred to in the second paragraph may be marketed until the stocks are exhausted. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) No 29/2012 of 13 January 2012 on marketing standards for olive oil (OJ L 12, 14.1.2012, p. 14). (3) Regulation (EU) No 1169/2011 of the European Parliament and of the Council of 25 October 2011 on the provision of food information to consumers, amending Regulations (EC) No 1924/2006 and (EC) No 1925/2006 of the European Parliament and of the Council, and repealing Commission Directive 87/250/EEC, Council Directive 90/496/EEC, Commission Directive 1999/10/EC, Directive 2000/13/EC of the European Parliament and of the Council, Commission Directives 2002/67/EC and 2008/5/EC and Commission Regulation (EC) No 608/2004 (OJ L 304, 22.11.2011, p. 18).